    Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 1 of 19 PageID: 109



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

    PAUL L. BLACK,                              No. 18-cv-11823(NLH)

              Petitioner,

         v.                                            OPINION

    DAVID ORTIZ,

              Respondent.


APPEARANCES:

Paul L. Black
17447-050
Federal Correctional Institution
Fort Dix N.J. Unit 5802
P.O. Box 2000, Fort Dix, N.J. 08640

        Petitioner, Pro se


Craig Carpenito, United States Attorney
Jessica R. O’Neill, Assistant United States Attorney 1
Elizabeth A. Pascal, Assistant United States Attorney 2
Office of the U.S. Attorney
District of New Jersey
401 Market Street, 4th Floor
P.O. Box 2098
Camden, NJ 08101

        Attorneys for Respondent


HILLMAN, District Judge

        Petitioner Paul L. Black, a federal prisoner at FCI Fort

Dix, petitions for a writ of habeas corpus under 28 U.S.C. §


1   On the brief.

2   Substituted as counsel on October 28, 2020.          ECF No. 8.
                                       1
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 2 of 19 PageID: 110



2241, challenging a disciplinary hearing which resulted in the

loss of forty days of good conduct credit.         ECF No. 1.

Respondent David Ortiz, the Fort Dix Warden, opposes the

Petition.   ECF No. 7.    For the reasons stated herein, the

Petition will be denied.

I.    BACKGROUND

      After Petitioner’s conviction for aiding and abetting

possession of counterfeit access devices and device-making

equipment and aiding and abetting in relation to false

identification documents, the United Stated District Court for

the Northern District of Georgia sentenced Petitioner to a 180-

month imprisonment term with 3 years of supervised release to

follow.   Declaration of FCI Fort Dix Legal Assistant Tara Moran,

ECF No. 7-1, Exh. 1.     At the time this petition was filed,

Petitioner’s projected release date was February 7, 2025.           Id.

      According to an initial incident report, on August 21,

2017, at approximately 5:55 p.m., FCI Fort Dix Correctional

Officer J. Johnson entered room 320 in unit 5802 to conduct a

“shakedown.”    ECF No. 7-1, Exh. 3 (the “First Report”), p. 16, ¶

11.   Before announcing his presence, Officer Johnson observed

Petitioner “interacting with his locker.”        During his search of

Petitioner’s locker, Officer Johnson found a white LG

smartphone.    Id.   Petitioner was charged with the prohibited act

of Possession of a Hazardous Tool, code 108.         Id. at ¶ 10.     The

                                    2
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 3 of 19 PageID: 111



First Report was prepared on August 21, 2017 at 8:48 p.m. and

delivered on August 22, 2017 at 2:30 p.m.        Id. at ¶¶ 13, 15-16.

      The next day, on August 23, 2017 at 6:55 a.m., the

investigating lieutenant suspended the First Report for a

“pending rewrite” of the incident description.         ECF No. 7-1,

Exh. 4, p. 19.    Johnson submitted a re-written incident report

at 11:23 a.m., delivered to Petitioner about two hours later.

ECF No. 7-1, Exh. 5, p. 22 (the “Second Report”).

      The Second Report differed in several respects: it did not

mention a shakedown, instead asserting that Officer Johnson was

“conducting security rounds”; it alleged that Johnson observed

Petitioner “in front of his assigned opened wall locker handling

things inside of it”; and it alleged that Petitioner rejected

orders to secure his wall locker and submit to a pat search.

Id.

      Two days later, on August 25, 2017, the Unit Disciplinary

Committee (UDC) referred the matter to a Discipline Hearing

Officer (DHO).    ECF No. 7-1, pp. 23-28.      Petitioner acknowledged

his rights, including the right of administrative appeal to the

Regional Director within twenty calendar days of notice of the

DHO’s decision.    Id.

      The DHO held a hearing on November 16, 2017, and issued a

report on November 18, 2017.      ECF No. 7-1, Exh. 8, pp. 30-34

(the “DHO Report”).      According to the DHO Report, Petitioner

                                    3
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 4 of 19 PageID: 112



“raised no issues about the disciplinary process.”          Id. ¶

III(B).   The DHO Report also summarized Petitioner’s statement

regarding the incident: that he did not see a cell phone in his

locker, and has never put a cell phone in his locker; that he

does not have any problems with anyone and is not aware of

anyone who would put a phone in his locker; that he does not

lock his locker because other inmates would perceive him

negatively; that no other inmates in the room lock their

lockers; and that he has had issues with other people accessing

his locker.   Id.

     Petitioner exercised his right to have a witness present:

fellow inmate Stephen Michael St. Hilaire.         Id. at ¶ III(C)(2).

St. Hilaire, who was not present during the search, stated that

Petitioner’s friends frequently accessed Petitioner’s locker.

St. Hilaire also stated that he locks his own locker.           Id.

     The DHO considered the Second Report, the statements at the

hearing, a chain of custody log for the cell phone, and a photo

of the cell phone.    Id. at ¶ V.     The DHO determined that

Petitioner alone was responsible for keeping his assigned area

free of contraband.    Id.   The DHO did “not find it plausible

that someone else placed the cellular phone in [Petitioner’s]

locker,” noting that Petitioner did not present any evidence of

prior conflict with staff or inmates.        Id.   The DHO also noted

Petitioner did not make any statement or introduce exculpatory

                                    4
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 5 of 19 PageID: 113



evidence prior to the hearing, drawing an adverse inference

against Petitioner on that basis.        Id.    The DHO found

Petitioner’s contention that no one locked their lockers was

undermined by St. Hilare’s statement that he locked his own

locker.   Id.

     The DHO ultimately found that Petitioner committed the

alleged violation.     Id.   Characterizing cell phones as hazardous

because they undermine institutional security and threaten the

safety and security of staff, inmates, and the public, the DHO

assessed a forty-day disallowance of good conduct time and a

180-day loss of phone, email, commissary, and visiting

privileges.     Id. at ¶¶ VI-VII.   The DHO advised Petitioner of

his right to appeal within twenty calendar days under the

Administrative Remedy Procedure.        Id.    at ¶¶ VIII.

     Petitioner received the DHO Report on November 19, 2017.

Id. at ¶ IX.     Petitioner’s appeal to the Administrative Remedy

Coordinator Northeast Regional Office, dated November 30, 2017,

alleged that the DHO did not mention or consider the differences

between the First and Second Reports, or an alleged statement

that Officer Johnson made to Petitioner that Johnson did not re-

write the First Report.      Stated differently, that Johnson’s

statement inferred that the Second Report was re-written by

someone other than Johnson.      Pet’n, ECF No. 1-2, p. 4 (the

“Regional Appeal”).     On December 20, 2017, the Regional

                                    5
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 6 of 19 PageID: 114



Director’s Office rejected Petitioner’s appeal, received on

December 18, 2017, as untimely, having arrived after the

December 9, 2017 deadline.      ECF No. 7-1, Exh. 2, p. 13.       The

rejection instructed Petitioner to provide staff verification

stating that the untimeliness was not Petitioner’s fault and

resubmit an appeal within ten days.       Id.

     Petitioner immediately submitted a second appeal dated

January 15, 2018 to the Administrative Remedy Coordinator

Central Office/General Counsel on January 30, 2018.          ECF Doc No.

1-2, p. 2 (the “Central Office Appeal”).        The Central Office

Appeal asserted that the Regional Appeal was mailed on November

30, 2017 but took 17 days to arrive, and that any delay was

therefore attributable to mail delays outside of Petitioner’s

control.   Id.   The Central Office Appeal also acknowledged that

“Unit Team staff have directed [Petitioner] to the mail room,”

but concluded that “it is doubtful to retrieve a verification

from staff related to this issue” without detailing any efforts

to obtain a verification.     Id.   The Central Office rejected the

appeal, concurring with the Regional Office determination and

instructing that Petitioner should “resubmit to the level of the

original rejection” and “provide a memo stating late filing was

not [Petitioner’s] fault.”      Id. at p. 1.

     This Petition followed.



                                    6
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 7 of 19 PageID: 115




II.   ANALYSIS

      Petitioner makes four arguments: “Due process, deliberate

fabrication, intent, and insufficiency of evidence.”          ECF No. 1,

p. 6, ¶ 13.      In sum and substance, Petitioner argues any filing

delay was caused by mail delays typical of the holiday season

and Fort Dix staff and equipment shortages outside of his

control, that the First and Second Report materially differed,

and that the record was not sufficient to connect Petitioner to

the cell phone in his locker.      Respondent answers that

Petitioner has not exhausted his administrative remedies, that

Petitioner was afforded due process throughout the disciplinary

process, and that the DHO Report met the evidentiary standard

required to find that Petitioner committed the prohibited act

alleged.

      A.   Exhaustion of administrative remedies

      “Although there is no statutory exhaustion requirement

attached to § 2241,” the Third Circuit has “consistently applied

an exhaustion requirement to claims brought under § 2241.”

Callwood v. Enos, 230 F.3d 627, 634 (3d Cir. 2000).          Exhaustion

is required because: “(1) allowing the appropriate agency to

develop a factual record and apply its expertise facilitates

judicial review; (2) permitting agencies to grant the relief

requested conserves judicial resources; and (3) providing

                                    7
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 8 of 19 PageID: 116



agencies the opportunity to correct their own errors fosters

administrative autonomy.”     Moscato v. Fed. Bureau of Prisons, 98

F.3d 757, 761-62 (3d Cir. 1996).        Failure to exhaust these

remedies “generally bars review of a federal habeas corpus

petition absent a showing of cause and prejudice[.]”          Id. at

761.

       The BOP’s administrative remedy system has three tiers

allowing “an inmate to seek formal review of an issue relating

to any aspect of his/her own confinement.”         28 C.F.R. §

542.10(a).    An appeal of a DHO decision “shall be submitted

initially to the Regional Director for the region where the

inmate is currently located.”      28 C.F.R. § 542.14(d)(2).       “An

inmate who is not satisfied with the Regional Director’s

response may submit an Appeal on the appropriate form (BP–11) to

the General Counsel within 30 calendar days of the date the

Regional Director signed the response.”        28 C.F.R. § 542.15(a).

“Appeal to the General Counsel is the final administrative

appeal.”    Id.

       As relevant here, the regulations also provide for a filing

extension “[w]here the inmate demonstrates a valid reason for

delay,” defined generally as “a situation which prevented the

inmate from submitting the request within the established time

frame,” including “an extended period of time during which the

inmate was physically incapable of preparing a Request or

                                    8
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 9 of 19 PageID: 117



Appeal.”   28 CFR § 542.14(b).     “When a Request or Appeal is

rejected and the inmate is not given an opportunity to correct

the defect and resubmit, the inmate may appeal the rejection[.]”

28 CFR § 542.17(c).    The appeal may then be affirmed, or it may

be directed that the appeal be accepted at the lower level.            28

CFR § 542.17(c).

     Here, there is no dispute that Petitioner submitted the

Regional Appeal after the DHO Report, and that the Regional

Office denied the appeal as untimely with instructions to

resubmit it within ten days, accompanied (per the regulations)

by staff verification of the reason for untimely filing.           ECF

No. 1-2, p. 12.

     But Petitioner did not re-file at that level; instead,

Petitioner immediately filed the Central Office Appeal, which

first made the argument reiterated here: that mail delays

outside of Petitioner’s control caused the untimely filing.            Id.

That appeal, however, acknowledges that “Unit Team staff . . .

directed [Petitioner] to the mail room,” but expressed that “it

is doubtful to retrieve a verification from staff[.]”           Id.

Nonetheless, it is undisputed that the Central Office concurred

with the prior determination and instructed Petitioner to

resubmit an appeal to the Regional Director with a verification,

and that Petitioner instead filed this Petition.          ECF No. 1-2,

p. 1.

                                    9
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 10 of 19 PageID: 118



     The Court interprets Petitioner’s argument here as stating

that attempted exhaustion of administrative remedies would have

been futile.    However, “[e]xhaustion of administrative remedies

is not rendered futile simply because a prisoner anticipates

that he will be unsuccessful in his administrative appeals[.]”

Malvestuto v. Martinez, No. 09-1339, 2009 WL 2876883, at *3

(M.D. Pa. Sept. 1, 2009); see also Levon v. Zickefoose, 2010 WL

3025135, *4 (D.N.J. July 30, 2010) (rejecting futility argument

based on the inmate's presumption that his administrative

grievance would be denied and concluding that a full

administrative record was necessary for the Court to determine

whether the RRC placement decision had been made in accordance

with the law); cf. Brown v. Drew, 452 F. Appx. 906, 908 (11th

Cir. 2012) (excusing the petitioner from exhaustion requirements

where “nothing in the record established that [petitioner] was

aware or could readily become aware of his right to request an

extension of time to resubmit his appeal.”); Harrell v. New

Jersey, No. 08-2225, 2008 WL 2522309, at *5 (D.N.J. June 20,

2008) (holding that a sexually violent predator could establish

exhaustion of remedies by “showing that he raised the same

challenges to all levels of the New Jersey courts when he

appealed his prior order of civil commitment, and those current

challenges and the exhausted challenges involve materially

identical facts and legal issues.”).

                                    10
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 11 of 19 PageID: 119



     Underscoring the importance of a complete administrative

record is the Central Office Appeal’s omission of new arguments

made here: staff shortages and indifference and unavailability

of a copier.    Compare ECF No. 1-1, p. 12 with ECF No. 1-2, p. 2.

Indeed, at least one argument made here contradicts the Central

Office Appeal by averring that Petitioner did, in fact, request

verification.    ECF No. 1-1, p. 12.      Accordingly, Petitioner has

failed to exhaust his administrative remedies.          Even if he had

exhausted all remedies, however, the Petition would nevertheless

be denied on the merits for the reasons discussed below.

     B.    Due process

     Petitioner asserts violations of his due process rights;

specifically, Petitioner challenges Respondent’s failure to

serve the First Report upon Petitioner within twenty-four hours

of the incident, asserts that the DHO failed to consider

material differences between the First and Second Reports, and

challenges the DHO Report’s findings as unsupported by the

record.   Respondent replies that Petitioner was afforded all

required due process protections and was not prejudiced by the

delivery or content of the Reports.

     Convicted and sentenced prisoners retain the protections of

the Due Process Clause of the Fifth and Fourteenth Amendments

prohibiting deprivation of life, liberty, or property without

due process of law.     See Wolff v. McDonnell, 418 U.S. 539, 556

                                    11
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 12 of 19 PageID: 120



(1974); Haines v. Kerner, 404 U.S. 519 (1972); Wilwording v.

Swenson, 404 U.S. 249 (1971).       Such protections are, however,

“subject to restrictions imposed by the nature of the regime to

which [prisoners] have been lawfully committed . . . .           In sum,

there must be mutual accommodation between institutional needs

and objectives and the provisions of the Constitution that are

of general application.”      Wolff, 418 U.S. at 556.

     A liberty interest protected by the Due Process Clause may

arise from either of two general categories: the Due Process

Clause itself or from state or other federal law.          See Hewitt v.

Helms, 459 U.S. 460, 466 (1983); Asquith v. Department of

Corrections, 186 F.3d 407, 409 (3d Cir. 1999).          Where the

government has created a right to good time credits, and has

recognized that a prisoner's misconduct authorizes deprivation

of the right to good time credits as a sanction, “the prisoner's

interest has real substance and is sufficiently embraced within

Fourteenth Amendment ‘liberty’ to entitle him to those minimum

procedures appropriate under the circumstances and required by

the Due Process Clause to insure that the state-created right is

not arbitrarily abrogated.”      Wolff, 418 U.S. at 557.       “Federal

prisoners serving a term of imprisonment of more than one year

have a statutory right to receive credit toward their sentence

for good conduct.”     Denny v. Schultz, 708 F.3d 140, 143-44 (3d



                                    12
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 13 of 19 PageID: 121



Cir. 2013).    Thus, good conduct credit may only be taken from an

inmate if due process protections are observed.

     In assessing whether disciplinary proceedings complied with

the Due Process Clause, the Court considers the factors

enumerated in Wolff v. McDonnell, 418 U.S. 563-69: “(1) advance

written notice of the disciplinary charges; (2) an opportunity,

when consistent with institutional safety and correctional

goals, to call witnesses and present documentary evidence in his

defense; and (3) a written statement by the factfinder of the

evidence relied on and the reasons for the disciplinary action.”

Moreover, due process requires that disciplinary findings are

supported by “some evidence in the record.”         Ancrum v. Holt, 506

F. App'x 95, 96 (3d Cir. 2012) (citing Wolff, 418 U.S. at 557,

Superintendent v. Hill, 472 U.S. 445, 454 (1985)).

     Utilizing those standards, the record supports Respondent’s

compliance with the regulations and adherence to Petitioner’s

due process rights.     First, the Court finds unavailing

Petitioner’s argument that Respondent should have delivered the

First Report to Petitioner within twenty-four hours of the

search.   Petitioner received notice of the charges against him

well in advance of the hearing and time period set forth in the

regulations.    ECF No. 1-1, p. 6, et seq.

     Once a matter is referred to a DHO, Petitioner is entitled

to receive written notice of charges at least twenty-four hours

                                    13
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 14 of 19 PageID: 122



before the hearing and to present witnesses and evidence.            28

CFR § 541.8(c), (f).     Petitioner acknowledges receipt of the

Second Report on August 23, 2017 at 1:12 p.m., as reflected in

both the Second Report itself and the DHO Report, well over

twenty-four hours before the hearing on November 16, 2017, and

well after the UDC advised Petitioner on August 25, 2017 that

the charge would be referred for a DHO hearing.          ECF No. 1-1, p.

6; ECF No. 7-1 at p. 22, ¶ 16, p. 30, ¶ I(A),(B).

     Petitioner seeks to enforce 28 C.F.R. § 541.5, which

provides that:

           The discipline process starts when staff
           witness or reasonably believe that you
           committed a prohibited act. A staff member
           will issue you an incident report describing
           the incident and the prohibited act(s) you
           are charged with committing. You will
           ordinarily receive the incident report
           within 24 hours of staff becoming aware of
           your involvement in the incident.

Id. (emphasis added.)

     However, the regulation is not rigid.         “Inclusion of

‘ordinarily’ as a modifier for ‘provided within 24 hours’

provides a flexibility that is essential in the prison context,

where investigation of suspicious activity may be required to

define the scope of the activity and to identify all

participants.”    Hughes v. Quintana, 11-06389, 2013 WL 5350668,

at *2 (C.D. Cal. Sept. 23, 2013) (citing Branch v. Thomas, 2012

WL 5830396, *4 (D. Or. Nov. 15, 2012)); see also Scott v.

                                    14
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 15 of 19 PageID: 123



Wilson, No. 16-804, 2018 WL 1144586, at *6 (E.D. Va. Mar. 2,

2018) (regulation requiring that “ordinarily” the payment for

non-UNICOR inmates is $25.00 per quarter, … does not limit the

BOP's authority but rather grants it discretion to set a higher

IFRP amount.”); Tex. Trailer Corp. v. Nat'l Union Fire Ins. Co.,

No. 15-2453-B, 2016 WL 1047088, at *3 (N.D. Tex. Mar. 16, 2016)

(“The modifier ‘ordinarily’ leaves room, of course, for

situations in which other evidence might be relevant to

determining a duty to defend.”).         Read together with regulations

governing DHO hearing time periods, the regulations are clearly

intended to (and did here) provide Petitioner with adequate time

to prepare a defense.

     Even if Respondent had violated BOP regulations, Petitioner

has nevertheless failed to demonstrate prejudice because the

record supports the DHO Report’s substantive findings.           See

Obiegbu v. Werlinger, 488 F. App'x 585, 586 (3d Cir. 2012)

(affirming denial of habeas petition where, even if regulation

requiring initial hearing before UDC was violated, petitioner

failed to demonstrate prejudice).        In reviewing a disciplinary

proceeding, the Court’s function is not to decide whether it

would have reached the same decision, but to consider “whether

there is any evidence in the record that could support the

conclusion reached by the disciplinary board.”          Hill, 472 U.S.

at 455–56); see also Denny, 708 F.3d at 145 (“[A] reviewing

                                    15
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 16 of 19 PageID: 124



court need only find that the DHO’s decision had ‘some basis in

fact’ in order to affirm the decision as comporting with the Due

Process Clause.”).

     This review is minimal, and “[a] challenge to the weight

accorded evidence is not relevant to the question of whether the

decision was supported by ‘some evidence’ because the standard

does not require ‘weighing of the evidence.’”          McCarthy v.

Warden Lewisburg USP, 631 F. App’x 84, 86–87 (3d Cir. 2015)

(quoting Hill, 472 U.S. at 455). “Once the reviewing court

determines that there is some evidence in the record to support

the finding of the hearing officer, an inmate’s challenge to the

weighing of the evidence must be rejected.”         Cardona v.

Lewisburg, 551 F. App’x 633, 637 (3d Cir. 2014).

     “The Bureau of Prisons requires inmates to keep their areas

free of contraband.”     Cooper v. Zickefoose, No. 11-1272 (NLH),

2013 WL 875959, at *5 (D.N.J. Mar. 7, 2013) (citing Bureau of

Prisons Program Statement 5270.09 (Inmate Discipline Program),

Appendix C (Inmate Rights and Responsibilities)).          To sustain

charges, the regulations permit the DHO to “call witnesses who

have information directly relevant to the charge(s) and who are

reasonably available”, but permit the DHO not to call adverse

witnesses “…if their testimony is adequately summarized in the

incident report or other investigation materials.”           28 CFR §

541.8(f)(2).    The DHO’s decision “will be based on at least some

                                    16
    Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 17 of 19 PageID: 125



facts and, if there is conflicting evidence, on the greater

weight of the evidence.”         28 CFR § 541.8(f).

        Here, as Respondent argues, the record reflects Officer

Johnson found the cell phone in Petitioner’s assigned locker and

observed Petitioner at his locker shortly before the discovery.

Despite Petitioner’s contentions regarding discrepancies between

the First and Second Reports, even the record outside the Second

Report would have been sufficient. 3         That is, the First Report

indicated that Officer Johnson “witnessed [Petitioner]

interacting with his locker,” and later “search[ed Petitioner’s]

unsecured wall locker and discovered [the cell phone].”              ECF No.

1-2, p. 9. 4     Likewise, the DHO Report questioned Petitioner’s own

statement that the occupants of his unit all left their lockers

unlocked, relying upon the contradictory statement of

Petitioner’s witness that he locked his own locker, and noting

that neither Petitioner nor his witness “presented any facts


3 The record also contradicts Petitioner’s assertion that the DHO
failed to identify which incident report was considered; the DHO
Report quotes from the Second Report, notes that the First
Report was “sent back to the reporting staff member . . . for
clarification,” and confirms Petitioner’s receipt. ECF No. 7-1,
p. 31, ¶ V.

4 The discrepancies between the reports revolved primarily upon
Officer Johnson’s instructions to Petitioner and Petitioner’s
alleged noncompliance, which was not the subject of any
subsequent allegation or adjudication. ECF No. 1-2, p. 10. The
only significant addition was that Petitioner was “standing in
front of his assigned opened wall locker handling things inside
of it,” a distinction without any substantive difference. Id.
                                       17
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 18 of 19 PageID: 126



indication [Petitioner] could have been set up.”          ECF No. 7-1,

p. 31, § V.

     Petitioner challenges the DHO’s conclusion that the cell

phone belonged to Petitioner without direct evidence in the

First Report of Petitioner’s physical possession of the phone.

However, as Respondent argues, it is an inmate’s responsibility

to keep his or her areas free of contraband, and direct evidence

of physical possession of contraband is not required to uphold a

violation.    Donahue v. Grondolsky, 398 F. App'x 767, 772-73 (3d

Cir. 2010) (rejecting petitioner’s argument that he shared a

cell with three other inmates that could have had access to his

area where the contraband SIM card was taped to the back of his

clothes drawer; see also      United States v. Iafelice, 978 F.2d

92, 97 (3d Cir. 1992) (finding that “the jury's inference that

[defendant] had constructive possession of the heroin is

supported by a logical and convincing connection between the

facts established and the conclusion inferred” where defendant

owned and operated the car in which the drugs were transported

and defendant’s phone was defendant’s phone had contact with co-

conspirators during the drug transaction); cf. Hamilton v.

O'Leary, 976 F.2d 341, 343 (7th Cir. 1992) (finding that “some

evidence” standard was not met where contraband weapons were

found in vent which ran vertical length of eight cells,

theoretically accessible from multiple floors).          As discussed

                                    18
 Case 1:18-cv-11823-NLH Document 9 Filed 01/12/21 Page 19 of 19 PageID: 127



above, the record, even excluding the Second Report, contains

sufficient circumstantial evidence to support the DHO’s

findings.

     Finally, Petitioner also challenges the DHO’s

qualifications to conduct the disciplinary hearing, asserting

that he filed a FOIA request in late 2017 for a copy of the

DHO’s certification.     However, Petitioner’s basis for the

request appears to be founded upon Petitioner’s dissatisfaction

with the DHO’s findings and willingness to credit Respondent’s

(in Petitioner’s words) “drastically altered” Second Report.

ECF No. 1-1, p. 11; ECF No. 1-2, p. 11.         Despite over three

years having elapsed since that request, Petitioner has not

submitted any results, and thus there is nothing to examine.

More importantly, given the Court’s holding above regarding the

sufficiency of the DHO’s determination, the record does not

support a challenge to the DHO’s qualifications or findings.

III. CONCLUSION

     For the reasons above, the petition for writ of habeas

corpus will be denied.

     An appropriate order follows.



Dated: _January 12, 2021                 ___s/ Noel L. Hillman _____
At Camden, New Jersey                    NOEL L. HILLMAN, U.S.D.J.




                                    19
